
	
		I
		111th CONGRESS
		1st Session
		H. R. 3681
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Ellison (for
			 himself and Mr. Tierney) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for minimum loss ratios for health insurance
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Health Insurance Act of
			 2009.
		2.Requirement of
			 minimum loss ratio of 90 percent for health insurance coverage
			(a)In
			 generalA health insurance issuer shall not offer health
			 insurance coverage unless the issuer demonstrates that such coverage has a
			 medical loss ratio of at least 90 percent.
			(b)Medical loss
			 ratio
				(1)In
			 generalIn this section, the term medical loss ratio
			 has the meaning given such term by the Secretary of Health and Human Services.
			 The Secretary shall establish a uniform definition of medical loss ratio and
			 methodology for determining how to calculate the medical loss ratio. Such
			 methodology shall take into account the circumstances of different plans and
			 activities related to health services such as chronic disease management and
			 quality assurance.
				(2)ReportNot
			 later than December 31, 2010, the Secretary of Health and Human Services shall
			 publish a report that describes the definition developed under paragraph (1)
			 and the elements with respect to such definition.
				(c)Transparency
				(1)Submission of
			 dataBeginning in plan year 2011, a health insurance issuer shall
			 provide the Secretary of Health and Human Services with data to enable the
			 Secretary to determine whether the issuer is in compliance with subsection (a)
			 with respect to health insurance coverage offered by such issuer.
				(2)Development of
			 elements and definitionsNot later than December 31, 2010, the
			 Secretary of Health and Human Services shall develop, publish in a report, and
			 implement the standardized data elements and definitions to be used by health
			 insurance issuers in the reporting of data necessary for the calculation of the
			 medical loss ratio under paragraph (1).
				(d)RebatesEach
			 health insurance issuer that offers health insurance coverage shall provide
			 that for any plan year in which the coverage has a medical loss ratio below 90
			 percent, the issuer shall provide, in a manner specified by the Secretary, for
			 rebates to enrollees of payments sufficient with respect to such loss
			 ratio.
			(e)EnforcementThe
			 Secretary shall promulgate regulations for enforcing the provisions of this
			 section and may provide for appropriate penalties.
			(f)DefinitionIn
			 this section, the terms health insurance coverage and health
			 insurance issuer shall have the meanings given such terms in section
			 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).
			
